DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/043,747 has claims 1-2, 4-10, and 13-23 pending.  
Claims 3, 11 and 12 have been cancelled. 
Claim 23 has been added.

Claim Objections
Objections have been made to the claims 1, 10, and 19 for the following reasons: minor informalities. Please see claims, along with suggested amendment. 
Claims 1, 10, and 19 – grammatical error
“based on determining that the catalog comprises the plurality of first virtual machines and the plurality of second virtual machines, and further determining that the configured capacity of each of the plurality of first virtual machines is larger than the configured capacity of each of the plurality of second virtual machines, selecting the plurality of first virtual machines to host a base load of the catalog;”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claim(s) 1-2, 4, 6, 8-10, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al. (Pub. No. US2011/0161957 published on June 30, 2011; hereinafter Bernardi) in view of Das et al. (Pub. No. US2018/0143866 filed on January 4, 2018; hereinafter Das) in view of Bruno, Jr. et al. (Pub. No. US2014/0344457 published on November 20, 2014; hereinafter Bruno, Jr.).
Regarding claims 1, 10, and 19, Bernardi disclose the following: 
A method comprising: 
configuring, by a computing device and for a catalog of virtual machines, a plurality of first virtual machines and a plurality of second virtual machines, 
(Bernardi teaches configuring, by a computing device/host [0031] and for a catalog/server farm of virtual machines [0031], a plurality of first virtual machines and a plurality of second virtual machines, e.g. “Each server may host one or more virtual machines (VMs), each VM configured to engage in a remote presentation session with a client. Such servers are frequently referred to as "hosts" when hosting one or more VMs” [0003])
receiving, by the computing device and from a user device, a connection request to access a service session associated with the catalog; 
(Bernardi teaches receiving, by the computing device and from a user device, a connection request, e.g. “connection broker, in response to receiving a connection request from a client, such as client 212 of FIG. 2, determines whether a VM of the server farm is running” [0056], to access a service session – known as “an incoming remote presentation session” [0055] – associated with the catalog or “database” [0045], the data being represented as a “list” [0056])
based on determining that the catalog comprises the plurality of first virtual machines and a plurality of second virtual machines, determining a load of a plurality of service sessions hosted by the plurality of first virtual machines; 
(Bernardi teaches, based on determining that the catalog [0045] comprises the plurality of first virtual machines, e.g. “less-loaded VMs”, and a plurality of second virtual machines, e.g. “higher loaded VMs” [0049], determining whether a quantity of a plurality of service sessions hosted by the plurality of first virtual machines [0051, 0056-0058])
determining a second virtual machine, of the plurality of second virtual machines, to host the service session; and 
(Bernardi teaches determining a second virtual machine (VM), of the plurality of second highly-loaded virtual machines, to host the service session, e.g. “If it can, connection broker assigns this connection to a VM that can be set to running state, choosing the VM that can be set to running state with the highest load among VMs that can be set to running state” [0059; Fig. 3, Element 316])
sending, to the determined second virtual machine, an instruction to host the service session.
(Bernardi teaches sending, to the determined second virtual machine, an instruction to host the service session, e.g. “Connection broker then traverses this list, by taking the host at the front of the list (the one with the highest load) 320, and determining if any VM of this host can accept the load of the incoming connection 322. If one such VM can, connection broker wakes up the VM and assigns the connection to this VM 324…” [0060])

However, Bernardi does not disclose the following:
based on determining that the catalog comprises the plurality of first virtual machines and the plurality of second virtual machines and that the configured capacity of each of the plurality of first virtual machines is larger than the configured capacity of each of the plurality of second virtual machines, selecting the plurality of first virtual machines for a base load of the catalog; 
Nonetheless, this feature would have been made obvious, as evidenced by Das.
(Das teaches based on determining that the catalog comprises the plurality of first virtual machines and the plurality of second virtual machines, e.g. “An elastic pool of virtual machines may be provided so that sessions can be dynamically added at any time” [0081], and that the configured capacity of each of the plurality of first virtual machines is larger than the configured capacity of each of the plurality of second virtual machines [0080, 0099], e.g. “The session for this user and session for other users can be launched as endpoints within a virtual machine that hosts a number of such sessions” [0080] and “a categorization indicating the relative amount of the total session capacity for each endpoint. For example, the threshold may be one of low, medium, and high, each indicating the relative usage of the maximum session capacity for the endpoint” [0099], selecting the plurality of first virtual machines or endpoints for a base load of the catalog, e.g. “there is at least one endpoint with a medium threshold 1808, then one of the medium threshold endpoints is selected 1814. If there are no medium threshold endpoints, then if there is at least one endpoint with a high threshold 1810, then one of the high threshold endpoints is selected 1816. Finally, if there are no high threshold endpoints, then if there is at least one endpoint with a low threshold 1812, then one of the high threshold endpoints is selected 1818” [0099])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi with the teachings of Das. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Das to configure capacity amounts for different respective VM types of Bernardi. 
The motivation would have been to apply these teachings of Das: “instantiating the requested remote desktop session on the selected endpoint” [Claim 1 – Das].

However, Bernardi in view of Das does not disclose the following:
(1)	based on the selecting, comparing a load of a plurality of service sessions hosted by the plurality of first virtual machines with a load threshold associated with the plurality of first virtual machines; 
 (2)	based on determining that the load of the plurality of service sessions hosted by the plurality of first virtual machines satisfies a load threshold associated with the plurality of first virtual machines, determining a second virtual machine, of the plurality of second virtual machines, to host the service session; 
Nonetheless, this feature would have been made obvious, as evidenced by Bruno, Jr.
(1) (Bruno, Jr. teaches, based on the selecting appropriate game session computing resources or VMs [0024, 0069], comparing a load of a plurality of service sessions hosted by the plurality of first virtual machines, e.g. “an amount of game sessions running on a game service is monitored” [0097], with a load threshold associated with the plurality of first virtual machine [0082, 0103], e.g. “number of active game sessions are monitored and compared to a threshold” [0082] and “when the amount exceeds the dynamic threshold of game sessions. Thus, the threshold is specific to the game title and may vary from game title to game title” [0103])
(2) (Bruno, Jr. teaches, based on determining that the load or quantity of the plurality of service sessions hosted by the plurality of first virtual machines / computing resources [0024, 0059, 0072] satisfies the session count threshold [0077, 0082], e.g. “number of active game sessions are monitored and compared to a threshold” [0082], associated with the plurality of first virtual machines, e.g. see conditions where “the amount of game sessions is determined to satisfy a threshold for changing computing resources allocated to the game service” [0096] and “when the amount exceeds the dynamic 
Inherently, a first group of virtual machines / computing resources has a higher session threshold than a second group of virtual machines / computing resources, e.g. “thresholds of players used to allocate resources may differ from title to title” [0077].
The following citations represent evidence a session count threshold for each set of virtual machines:  
 “The relationships between game session threshold and computing resources may be established and stored in a table” [0059]
In a situation where first virtual machines satisfy a logon threshold, “the amount of game sessions is determined to satisfy a threshold for changing computing resources allocated to the game service. The threshold may bound a high and low range of game sessions associated with different levels of computing resources. For example, when a low threshold is met, computing resources may be taken away from the game service.” [0096]
 “At step 1030, additional computing resources are allocated to the game service when the amount exceeds the dynamic threshold of game sessions.” [0103])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das with the teachings of Bruno, Jr.
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teaching of Bruno, Jr. in order to determine a virtual machine to host the service session of Bernardi in view of Das. 
The motivation would have been as follows: 
Based on a satisfied threshold, “additional computing resources are dynamically allocated to the game service” [0096 – Bruno, Jr.]
Regarding claims 2, Bernardi in view of Das in view of Bruno, Jr. disclose the following: 
wherein a session count threshold associated with a first virtual machine of the plurality of first virtual machines is larger than a session count threshold associated with a second virtual machine of the plurality of second virtual machines.
(Das teaches that a session count threshold or “session capacity” [Claim 1 of Das] associated with a first virtual machine of the plurality of first virtual machines is larger than a session count threshold [Claim 1 of Das] associated with a second virtual machine of the plurality of second virtual machines, e.g. “identifying at least one of the plurality of virtual machine endpoints that can host the requested remote desktop session by determining a usage threshold for the identified endpoints, the usage threshold indicative of a relative amount of total session capacity for the identified endpoints, the usage threshold comprising one of low, medium, or high session capacity, the session capacity indicative of a capacity of an endpoint to host remote desktop sessions” [Claim 1 of Das])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi with the teachings of Das.  
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Das to the plurality of first virtual machines and second virtual machines of Bernardi.
The motivation would have been to apply this teaching, for the purpose of “managing a virtualized computing infrastructure” [Claim 1 - Das].
Regarding claims 4, 13, and 20, Bernardi in view of Das in view of Bruno, Jr. disclose the following: 
further comprising: 
receiving, by the computing device and from a second user device, a second connection request to access a second service session associated with the catalog; 
Bernardi teaches receiving, by the computing device and from a second user device, a second connection request [0064] to access a second “disconnected” service session [0064] associated with the catalog/database [0045])
based on determining that a load of a second plurality of service sessions hosted by the plurality of first virtual machines does not satisfy the load threshold associated with the plurality of first virtual machines, determining a first virtual machine, of the plurality of first virtual machines, to host the second service session; and 
(Bernardi teaches, based on determining that the a load of a second plurality of service sessions hosted by the plurality of first virtual machines does not satisfy the session count threshold associated with the plurality of first virtual machines [0064], determining a first virtual machine, of the plurality of first virtual machines, to host the second service session, e.g. “If it is saved, at 410 connection broker determines whether adding the load of this incoming connection would keep the load of the VM's host below its maximum allowed load.” [0064])
sending, to the first virtual machine, an instruction to host the second service session.
(Bernardi teaches sending, to the first virtual machine, an instruction to host the second service session, e.g. “If so, connection broker wakes up the VM 414, and assigns the connection to the VM” [0064])
Regarding claims 6 and 15, Bernardi in view of Das in view of Bruno, Jr. disclose the following: 
wherein the determining the first virtual machine to host the second service session comprises: 
selecting, based on balancing loads of the plurality of first virtual machines, the first virtual machine to host the second service session.
(Bernardi teaches selecting, based on balancing loads of the plurality of first virtual machines [0064], the first virtual machine to host the second service session [0064]. 

Regarding claims 8 and 17, Bernardi in view of Das in view of Bruno, Jr. disclose the following: 
further comprising: 
receiving, by the computing device and from the user device, a connection termination request to terminate the service session associated with the catalog; 
(Bernardi teaches receiving, by the computing device/host and from the client/user device, a logoff or connection termination request to terminate the service session [0067] associated with the catalog/database [0045], e.g. “connection broker determines that a client of a remote presentation session hosted by a VM of a host of the server farm has logged off” [0067])
terminating the service session associated with the catalog; 
(Bernardi teaches terminating the service session [0066] associated with the catalog/database [0045]. See evidence of terminated service session below: 
“a remote presentation session logs off a VM of the host” [0066])
based on terminating the service session associated with the catalog, determining whether a second virtual machine of the plurality of second virtual machines hosts no service sessions; and 
(Bernardi teaches, based on terminating, e.g. logging off from, the service session associated with the catalog [0067], determining whether a second virtual machine of the plurality of second virtual machines hosts no service sessions – see teachings for a drain mode [0043, 0067]. 
As cited by Bernardi: 

based on determining that the second virtual machine of the plurality of second virtual machines hosts no service sessions, powering off the second virtual machine.
(Bernardi teaches, based on determining that the second virtual machine of the plurality of second virtual machines is in a drain state [0067] hosts no service sessions [0043], powering off, or disconnecting, the second virtual machine [0050, 0067], e.g. “If the VM is in drain mode, VM determines if all connections to the VM are disconnected 510. If all connections to the VM are disconnected, connection broker saves the VM” [0067])
Regarding claims 9 and 18, Bernardi in view of Das in view of Bruno, Jr. disclose the following: 
further comprising: 
(1)	monitoring usage of the catalog; and
(2)	based on the usage of the catalog, generating a recommendation indicating a second plurality of the first virtual machines to be provisioned and a second plurality of the second virtual machines to be provisioned. 
Nonetheless, this feature would have been made obvious, as evidenced by Das.
(1) (Das teaches monitoring usage of the catalog [0063, 0069, 0099], e.g. “monitor running applications... monitor … virtual machines” [0063] and “monitor an application usage” [0069]) 
(2) (Das teaches, based on the usage of the catalog [0099], generating a recommendation indicating a second plurality of the first virtual machines to be provisioned/run and a second plurality of the second virtual machines to be provisioned/run [0105], e.g. “When considering an overall balance between 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi with the teachings of Das. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Applying the monitoring and generating steps of Das based on the catalog, the first virtual machines, and second virtual machines of Bernardi. 
The motivation would have been to promote “considering an overall balance between performance and economic factors” [0105 – Das].
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Das in view of Bruno, Jr. in view of Leung et al. (Pat. No. 10207184 filed on March 21, 2017; hereinafter Leung).
Regarding claims 5 and 14, Bernardi in view of Das in view of Bruno, Jr. does not disclose the following: 
wherein the determining the first virtual machine to host the second service session is further based on determining that a quantity of concurrent logon service sessions associated with the plurality of first virtual machines does not satisfy a concurrent logon threshold.
Nonetheless, this would have been obvious as evidenced by Leung.
(Leung teaches that the determining the first virtual machine instance [Column 20, Lines 39-44] to host the second service session, e.g. a game session for a game service [Column 23, Lines 3-7] is further based on determining that a quantity of concurrent logon service sessions associated with the plurality of first virtual machines [Column 23, Lines 10-15] does not satisfy a concurrent logon threshold or “quorum” value to be reached [Column 23, Lines 5-10], e.g. “there are pre-warmed instances executing disposable tasks for the game, such that when the request is received one of the pre-warmed instances 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das in view of Bruno, Jr. with the teachings of Leung. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the determining step of Leung to the service sessions of Bernardi in view of Das in view of Bruno, Jr. 
The motivation would have been to “be ready to serve requests once a quorum is reached, among other such options” [Column 23, Lines 8-10 – Leung].
Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Das in view of Bruno, Jr. in view of Thayer et al. (Pub. No. US2018/0278675 filed on March 24, 2017; hereinafter Thayer).
Regarding claims 7 and 16, Bernardi in view of Das in view of Bruno, Jr. does not disclose the following: 
further comprising: 
(1)	determining, based on the quantity of the plurality of service sessions hosted by the plurality of first virtual machines, the session count threshold associated with the plurality of first virtual machines, a quantity of a second plurality of service sessions hosted by the plurality of second virtual machines, and a second session count threshold associated with the plurality of second virtual machines, a remaining capacity of the catalog; and 
(2)	based on determining that the remaining capacity of the catalog does not satisfy a remaining capacity threshold, powering on an additional second virtual machine.
Nonetheless, this feature would have been made obvious, as evidenced by Thayer.
(1) (Thayer teaches determining, based on the quantity of the plurality of service sessions hosted by the plurality of first virtual machines [0048], the session count threshold or workload threshold for ongoing sessions [0067] associated with the plurality of first virtual machines [0081] or instances, e.g. “determining whether a workload of the single-tenant application is greater than a threshold…” [0067], a quantity of a second plurality of service sessions for requested sessions [0067] hosted by the plurality of second virtual machines [0072], a second session count threshold associated with the plurality of second virtual machines, e.g. “the threshold is a number of unused instances of the single-tenant application, for example, a threshold indicating that there should be at least one, at least five, or at least 20 instances of the single-tenant application ready for use” [0074], and a remaining capacity of the catalog, e.g. “an excess instance on hand may facilitate lower-latency responses to requests” [0074])
(2) (Thayer teaches, based on determining that the remaining capacity of the catalog does not satisfy a remaining capacity threshold [0086], powering on an additional second virtual machine instance, e.g. “the instance of the single-tenant application may be added before receiving the request to initiate a new session in block 82” [0086])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das in view of Bruno, Jr. with the teachings of Thayer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Performing the determining and power-on steps of Thayer in accordance with the various virtual machines of Bernardi in view of Das in view of Bruno, Jr.
The motivation would have been to handle request for a session by initiating a new virtual machine based on a situation where “for example, upon determining that a number of unused instances (e.g., providing a buffer of instances to respond to sudden spikes in requested sessions) is less than a threshold, such as less than two unused instances” [0086 – Thayer.
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Das in view of Bruno, Jr. in view of Cherkasova (Pub. No. US2017/0228676 filed on January 25, 2017, with priority to PCT/US2015/012713 filed on January 23, 2015; hereinafter Cherkasova).
Regarding claim 21, Bernardi in view of Das in view of Bruno, Jr. does not disclose the following: 
wherein the configuring the plurality of first virtual machines and the plurality of second virtual machines comprises: 
provisioning each first virtual machine of the plurality of first virtual machines with a first capacity that is larger than a second capacity; and 
(Cherkasova teaches provisioning each first virtual machine of the plurality of first virtual machines, e.g. “provision … a second duster with another platform configuration (e.g., a given number of large VM instances)” [0039], with a first capacity that is larger than a second capacity, e.g. either a medium virtual machine or large virtual machine [0012])
provisioning each second virtual machine of the plurality of second virtual machines with the second capacity.  
(Cherkasova teaches provisioning each second virtual machine of the plurality of second virtual machines, e.g. “to provision a first duster with one platform configuration (e.g., a given number of small VM instances)” [0039], with the second capacity, e.g. “A small virtual machine has a processing capacity that is less than the processing capacity of a medium virtual machine” [0012])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das in view of Bruno, Jr. with the teachings of Cherkasova. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the provisioning step of v on the configured first and second virtual machines of Bernardi in view of Das in view of Bruno, Jr.

1) “Virtual machines can be offered according to different sizes, such as small, medium, and large” [0012 – Cherkasova].
2) “the cloud infrastructure system 104 provisions VMs according to the heterogeneous platform configuration selected by the heterogeneous platform configuration selection” [0039 – Cherkasova].
Regarding claim 22, Bernardi in view of Das in view of Bruno, Jr. in view of Cherkasova disclose the following: 
wherein the first capacity comprises a first hardware specification, of a virtual machine, including one or more of a Central Processing Unit (CPU) capacity, a Random Access Memory (RAM) size, or a storage size, and wherein the second capacity comprises a second hardware specification, of a virtual machine, including one or more of a CPU capacity, a RAM size, or a storage size.
(Cherkasova teaches that the first capacity [0012, 0039] comprises a first hardware specification, of a virtual machine, including one or more of a Central Processing Unit (CPU) capacity, e.g. “A processing capacity of a virtual machine can refer to a central processing unit (CPU)” [0012] or a storage size, e.g. “storage capacity” [0015], and wherein the second capacity [0012, 0039] comprises a second hardware specification, of a virtual machine, including one or more of a CPU capacity [0012] or a storage size [0015])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das in view of Bruno, Jr. with the teachings of Cherkasova. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Cherkasova to provide capacity amounts for the virtual machines of Bernardi in view of Das in view of Bruno, Jr.
The motivation would have been as follows: “In some cases, computing resources can be provisioned to a tenant according to determinable units offered by the cloud infrastructure system. For example, in Cherkasova].
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Das in view of Bruno, Jr. in view of Siciliano et al. (Pub. No. US2015/0281113 published on October 1, 2015,; hereinafter Siciliano).
Regarding claim 23, Bernardi in view of Das in view of Bruno, Jr. does not disclose the following: 
wherein the load threshold associated with the plurality of first virtual machines is determined based on the configured capacity of each of the plurality of first virtual machines.
Nonetheless, this feature would have been made obvious, as evidenced by Siciliano.
(Siciliano teaches that the load threshold or per-capita threshold [0034] associated with the plurality of first virtual machines or virtual machine instances is determined based on a provided value [0034], e.g. “provide a per-capita target threshold for the amount of load they want each instance” [0034], based on the configured capacity of each of the plurality of first virtual machines, e.g. a total capacity value for a service [0034] given a “particular VM hosting a service” [0032])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Das in view of Bruno, Jr. with the teachings of Siciliano. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Determine load threshold of Siciliano based on capacity of Bernardi in view of Das in view of Bruno, Jr.
The motivation would have been as follows: “Flapping may be prevented using the Per-Capita Target Threshold (PCTT)” [0037 – Siciliano].

Response to Arguments
 Applicant’s arguments/remarks, see “REMARKS”, filed February 22, 2021, with respect to claims 1-2, 4-11, and 13-23 have been respectfully considered. However, the arguments/remarks are moot due to new ground of rejection under 35 U.S.C. 103. 
Examiner added teachings of Das et al. (Pub. No. US2018/0143866 filed on January 4, 2018; hereinafter Das) and Leung et al. (Pat. No. 10207184 filed on March 21, 2017; hereinafter Leung).
Claims 1-2, 4-11, and 13-23 are unpatentable over prior art combinations of record.  
Examiner further suggests that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 25, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199